Citation Nr: 0801490	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-36 587	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic cardiac disorder, to include hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a compensable evaluation for a scar of the 
left cheek.

6.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the left cheek, to include consideration of an 
extraschedular evaluation.

7.  Entitlement to a compensable evaluation for a scar of the 
right breast.

8.  Entitlement to an evaluation in excess of 10 percent for 
a scar of the right breast, to include consideration of an 
extraschedular evaluation.

9.  Entitlement to a compensable evaluation for the right 
ankle disability.

10.  Entitlement to an evaluation in excess of 10 percent for 
the right ankle disability, to include consideration of an 
extraschedular evaluation.

11.  Entitlement to an evaluation in excess of 10 percent for 
the gastrointestinal disability.

12.  Entitlement to a compensable evaluation for the 
disability of the fifth finger of the right hand.

13.  Entitlement to a compensable evaluation for the 
pseudofolliculitis barbae (PFB) disability.

14.  Entitlement to a compensable evaluation for the pruritus 
ani disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1968 to October 
1992, when he retired.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the appellant's claim for service 
connection for a chronic cardiac disorder was originally 
denied in a July 1993 rating decision.  The appellant was 
notified of the denial that same month, but he did not 
appeal; the July 1993 rating decision represents the last 
final action on the merits of that claim.  Glynn v. Brown, 6 
Vet. App. 523 (1994).  In that July 1993 rating decision, the 
RO also denied the appellant's claim for service connection 
for bilateral hearing loss.  Again, the appellant was 
notified of the denial that same month, but he did not appeal 
that denial.  The July 1993 rating decision therefore 
represents the last final decision on any basis as to the 
issue of service connection for hearing loss.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Therefore, the issues on 
appeal are as listed on the title page.

The Board further notes that the RO did not treat the current 
claim for service connection for hypertension, a chronic 
cardiac condition, as one that had been previously denied.  
Likewise, the RO did not treat the current claim for service 
connection for hearing loss, as one that had been previously 
denied.  Nonetheless, a comprehensive discussion of the 
question of new and material evidence must be undertaken in 
order to put the chronic cardiac disorder and hearing loss 
issues in the proper legal posture.  See Barnett v. Brown, 8 
Vet. App. 1 (1995).  As the RO did not expressly analyze the 
chronic cardiac disorder issue, to include hypertension, or 
the left ear hearing loss issue in terms of the need for new 
and material evidence, the Board is required to initially 
determine whether the claimant would be prejudiced by the 
Board's considering sub-issues and arguments or applying 
statutes, regulations, or judicial analyses which may have 
not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board finds that the appellant would be 
prejudiced by the Board's consideration of such sub-issues 
and additional regulations as discussed below.

The Board notes that the appellant, in March 2005, submitted 
a written statement in which he stated that he was seeking an 
increased evaluation for his post-traumatic stress disorder 
(PTSD) disability because he was unable to work anymore due 
to disturbances of motivation and mood.  He also stated that 
he was seeking increased evaluations for his bladder cancer, 
prostate cancer and ureterolithiasis disabilities.  These 
increased rating claims are referred to the RO for 
appropriate action.

The new and material evidence issues and the increased rating 
issues addressed in the REMAND portion of the decision below 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for service 
connection for hearing loss in a rating decision issued in 
July 1993; notice was given to the appellant that same month, 
however he did not appeal that denial.

2.  The evidence received since the July 1993 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.

3.  It is probable that appellant's right ear hearing loss 
and bilateral tinnitus had their onset as a result of 
acoustic trauma while he was in active service.

4.  The left cheek scar and the right breast scar are 
slightly tender to palpation.

5.  The right ankle is productive of disability compatible 
with at least moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Additional evidence submitted subsequent to the July 1993 
rating decision that denied the appellant's claim for service 
connection for right ear hearing loss is new and material.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156, 3.303 (2007).

2.  Resolving the benefit of the doubt in favor of the 
appellant, service connection for right ear hearing loss and 
bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.3.385 (2007).

3.  A separate evaluation of 10 percent is warranted for the 
left cheek scar tenderness.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.118, 
Diagnostic Code 7804 (2007); Esteban v. Brown, 6 Vet. App. 
259 (1994).

4.  A separate evaluation of 10 percent is warranted for the 
right breast scar tenderness.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 
4.118, Diagnostic Code 7804 (2007); Esteban v. Brown, 6 Vet. 
App. 259 (1994).

5.  The criteria for an evaluation of 10 percent for the 
right ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the Board's reopening and granting of the 
appellant's right ear hearing loss claim, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for that purpose.  

Likewise, in light of the Board's grant of service connection 
for bilateral tinnitus, as well as the Board's grant of 10 
percent evaluations for the left cheek scar, right breast 
scar and right ankle disabilities, coupled with the remand of 
the matter of evaluations in excess of 10 percent for the 
scar and ankle disabilities (including extraschedular 
evaluations), VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for the purpose of service connection for right ear 
hearing loss or tinnitus  or for the purpose of a compensable 
evaluation for the scar and right ankle disabilities.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


I.  New and material Evidence

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
right ear hearing loss.  The determination of whether a 
veteran has a ratable hearing loss "disability" is governed 
by 38 C.F.R. § 3.385, which states that hearing loss will be 
considered to be a disability (for VA purposes) when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The United States Court 
of Appeals for Veterans Claims (Court) explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The appellant's claim of entitlement to service connection 
for right ear hearing loss had been denied in a rating 
decision issued in July 1993; the appellant was notified that 
same month of that denial, but he did not appeal the rating 
decision.  Therefore, the July 1993 rating decision 
represents the last final decision on any basis for the right 
ear hearing loss service connection claim.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the July 
1993 rating decision, the last time the right ear hearing 
loss service connection claim was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the July 1993 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

Whether new and material evidence is submitted is a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  The credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The provisions of 38 C.F.R. § 3.156(a) define "new and 
material evidence" as evidence not previously submitted to 
agency decisionmakers which raises a reasonable possibility 
of substantiating the claim and defines material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

The evidence considered by the RO in reaching its July 1993 
decision included the veteran's service medical records and 
the report of VA medical examination.  The appellant's 
hearing loss claim was denied because the evidence of record 
failed to show levels of right ear hearing loss that met the 
requirements of 38 C.F.R. § 3.385.  

The evidence added to the claims file after the July 1993 RO 
denial includes the reports of VA medical examinations.  The 
August 2002 VA audiometric evidence indicates that the 
appellant has right ear hearing loss that meets the 
requirements of 38 C.F.R. § 3.385.  That right ear hearing 
loss has also been etiologically related to service by VA 
health care personnel.  

The Board finds that the evidence added to the record after 
July 1993 has direct bearing on the issue of service 
connection for right ear hearing loss and therefore, is 
material.  In short, the added evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for right ear hearing loss, namely 
audiometric findings that comport with the requirements of 
38 C.F.R. § 3.385 and a nexus between service and the 
currently diagnosed right ear hearing loss.  Because the 
credibility of the evidence is presumed for the purpose of 
reopening, the Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for right ear hearing loss.  
Having reopened the claim, the Board will now conduct a de 
novo review of the merits of this case.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d).

As previously noted, the determination of whether the veteran 
has a hearing loss for which service connection may 
potentially be granted is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court has held 
that, regardless of when the criteria of 38 C.F.R. § 3.385 
are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

The appellant underwent a service separation examination in 
June 1992; he reported having hearing loss.  This examination 
included audiometric testing.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
15
30







The appellant underwent VA audiometric testing in August 
2002; he complained of bilateral hearing loss and tinnitus.  
Two different examiners reviewed the claims file.  The 
appellant's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
45







Speech recognition ability testing yielded results of 100% 
for the right ear.  The assessment was moderate right ear 
sensorineural hearing loss and bilateral tinnitus.  One 
examiner stated that the appellant's hearing loss and the 
tinnitus were more likely than not due to acoustic trauma 
during his military service.  The other examiner, a medical 
doctor, stated that noise trauma in service is the most 
likely etiology of the appellant's tinnitus and hearing loss.  
This clinical evidence is not contradicted by any other 
medical evidence in the claims folder.

Lack of evidence that the appellant experienced hearing loss 
during service is not dispositive of his claim.  To establish 
service connection, the appellant is not obliged to show that 
the hearing loss was present during active military service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993), Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).  Appellant may establish 
the required nexus between his current condition and his term 
of military service if he can show that his disability 
"result[ed] from personal injury suffered...in the line of 
duty."  38 U.S.C.A. § 1110 (1994).  Cf. 38 C.F.R. § 3.303(d) 
(service connection may be granted for any disease diagnosed 
after separation when all the evidence establishes that the 
disease was incurred in service).  If evidence should 
sufficiently demonstrate a medical relationship between the 
appellant's in-service exposure to loud noise and his current 
disability, it would follow that the appellant incurred an 
injury in service and the requirements of section 1110 would 
be satisfied.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

Furthermore, the provisions of 38 U.S.C.A. § 3.304 provide, 
in pertinent part, that, in the case of any veteran who 
engaged in combat with the enemy in active service, the VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  The positive 
evidence thus includes the fact that the appellant's military 
personnel records indicate that he participated in combat as 
an Army infantryman during his tour of overseas active duty 
in Vietnam.  The service personnel records show that the 
appellant was awarded the Combat Infantryman's Badge (CIB), 
as well the Bronze Star Medal with 'V' device.  He also 
served on active duty for more than twenty-four years.  There 
is no evidence of record that the appellant was exposed to 
significant acoustic trauma post-service.  

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's right ear defective 
hearing and bilateral tinnitus are related to his active 
military service.  It is apparent that the appellant does 
suffer from current right ear hearing loss and from tinnitus, 
that he was exposed to acoustic trauma from exposure to 
combat and the firing of weapons in service, and that the 
medical evidence of record as a whole supports the conclusion 
that there is an etiological relationship between the origin 
or severity of his right ear hearing loss and bilateral 
tinnitus and the appellant's active military service.  
(Tinnitus is often associated with sensorineural hearing 
loss.)  Therefore, the Board finds that, with resolution of 
doubt in the veteran's favor, service connection for 
bilateral tinnitus and right ear hearing loss is warranted.

III.  Increased Ratings

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

A.  Scars

The appellant underwent a VA medical examination in August 
2002.  The examiner noted a scar on the appellant's left 
cheek.  This scar measured about an inch and a quarter.  The 
scar was slightly tender to palpation.  The examiner noted a 
scar of the right breast; this scar had keloid formation.  
The right breast scar was slightly tender to touch.  Color 
photographs of the scars were taken and are part of the 
claims file.

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying tissue 
damage.  There is no clinical evidence of record that 
indicates that either one of these two scars is associated 
with underlying tissue damage - thus, these scars are 
superficial scars.  Furthermore, the August 2002 VA 
examination revealed that both the left cheek scar and the 
right breast scar were slightly tender.

As previously noted, the Court has held that each service-
connected problem associated with a service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  In that case, 
the Court found that a condition embodied in a rating under 
Diagnostic Code 7800 is entirely cosmetic in nature and that 
such rating does not contain any component of pain.  Id.

As neither Diagnostic Code 7800 nor Diagnostic Code 7804 
provides that a veteran may not be rated separately for 
disfiguring scars that are also painful, pursuant to 
38 C.F.R. § 4.25, the appellant's conditions are to be rated 
separately unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  In this 
case, as in Esteban, consideration of whether the appellant's 
left cheek scar involves disfigurement is distinct and 
separate from the tenderness associated with the left cheek 
scar.  Likewise consideration of whether the appellant's left 
cheek or right breast scar is unstable or measures a certain 
area or causes limitation of function is distinct and 
separate from the tenderness associated with the left cheek 
and right breast scars.  Thus, as a matter of law, the 
appellant is entitled to a separate 10% rating for each 
tender and painful scar under Diagnostic Code 7804.  See 
Esteban, 6 Vet. App. at 262.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the appellant' scar tenderness remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted for the 10 percent 
evaluations granted herein.

Therefore, the clinical evidence of record supports a grant 
of a separate 10 percent evaluation for the tender left cheek 
scar.  The clinical evidence of record also supports a grant 
of a separate 10 percent evaluation for the tender right 
breast scar.  Ten percent is the maximum evaluation available 
under Diagnostic Code 7804.  The Board notes that the 
question of the assignment of an extraschedular evaluation 
for either scar is to be addressed on remand, as is the 
question of entitlement to additional compensation under the 
Diagnostic Codes for scarring other than 7804.

B.  Right ankle

The appellant underwent a VA medical examination in August 
2002; the examiner reviewed the claims file.  The appellant 
complained of right ankle stiffness and soreness.  On 
physical examination, the appellant exhibited dorsiflexion of 
40 degrees and plantar flexion of 30 degrees.  There was mild 
discomfort with this range of motion.  Radiographic 
examination of the right ankle revealed some degenerative 
changes.  The examiner rendered a diagnosis of status post 
right ankle fracture with some mild degenerative changes.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The ankle is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO has evaluated 
the appellant's right ankle disability (residuals of right 
ankle fracture, with traumatic arthritis) as zero percent 
disabling under Diagnostic Code 5271 pursuant to Diagnostic 
Code 5010.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the instant 
case, the appellant's right ankle symptomatology at least 
approximates the criteria for a 10 percent evaluation.  The 
appellant has demonstrated limitation of range of motion of 
the right ankle with pain on motion.  See 38 C.F.R. § 4.71, 
Plate II.  In addition, degenerative joint disease of the 
right ankle is documented by x-ray studies.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Where there is x-ray evidence of arthritic changes 
and some limitation of motion objectively confirmed, a 10 
percent rating is for application for each major joint.  38 
C.F.R. § 4.71, Diagnostic Codes 5010-5003.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the appellant's symptoms remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted for the 10 percent 
evaluation granted herein.

The Board finds, therefore, that a rating of at least 10 
percent is warranted for the demonstrated functional loss in 
the right ankle pursuant to Diagnostic Code 5010, as well as 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board notes that the 
question of the assignment of an extraschedular evaluation 
for the right ankle disability is to be addressed on remand, 
as is the question of entitlement to additional compensation 
under the Diagnostic Codes for the ankle joint other than 
5010 and taking into consideration the provisions of 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  


ORDER

Service connection for right ear hearing loss and tinnitus is 
granted.

A separate 10 percent rating for a tender scar of the left 
cheek is granted and a separate 10 percent evaluation for a 
tender scar of the right breast is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An evaluation of 10 percent is granted for the right ankle 
disability, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The rating decision issued in December 2002 by the RO only 
mentioned in passing that the appellant's claim for service 
connection for hearing loss had previously been denied in 
July 1993; there was no mention of the requirements for new 
and material evidence.  Furthermore, while the RO treated the 
appellant's claim for service connection for heart disease as 
a claim to reopen based on the July 1993 denial of his claim 
for service connection for a chronic cardiac condition, the 
appellant's claim for service connection for hypertension - a 
chronic cardiac condition - was analyzed on a direct basis 
and not on a new and material evidence basis.  The appellant 
has not been notified that new and material evidence is 
needed to reopen both his claim for service connection for 
hypertension and his claim for service connection for left 
ear hearing loss.  Therefore, neither he nor his 
representative have subsequently addressed or referenced the 
requirements for new and material evidence.  Furthermore, the 
August 2004 Statement of the Case did not address the issue 
of the need for new and material evidence for these two 
claims either.

Thus, it is fairly clear from the evidence of record that 
neither the appellant nor his representative were notified of 
the need for new and material evidence, and is it clear that 
they probably were not aware of the possibility that the 
issue of new and material evidence would be considered by the 
Board.  The Board, however, is required to consider whether 
the appellant has submitted new and material evidence 
warranting reopening both his chronic cardiac disorder claim, 
including hypertension, and his left ear hearing loss claim 
before the Board may consider either claim on the merits.  
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 8 Vet. App. 1 
(1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  On remand, the RO must provide the 
appellant with notice as to what is necessary to substantiate 
the previously unestablished element or elements required to 
establish service connection for a cardiac disorder 
(including hypertension) and for left ear hearing loss (the 
underlying claims).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the RO did not provide any such notice for any 
one of the appellant's increased rating claims.  On remand, 
this procedural deficiency must be rectified.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2003).  
As the appellant's increased rating claim was submitted in 
July 2002, both the current and the former versions of the 
rating schedule are applicable to the appellant's scar 
claims.

Review of the appellant's VA medical treatment records, dated 
between September 2001 and January 2005, does not reveal any 
complaints relating to, or treatment for, the appellant's 
left cheek scarring or right breast scarring.  There is no 
mention in these records whether the appellant's service-
connected scars are disfiguring or not.  These records do not 
include any complete description of the dimensions (length, 
width, depth) of the appellant's scars.  In addition, it does 
not appear that the RO considered application of all 
pertinent Diagnostic Codes relating to scars, e.g., 
Diagnostic Code 7800, Disfigurement of the head, face or 
neck.  Furthermore, the appellant has alleged that the left 
cheek scarring includes muscle and/or nerve damage; however, 
the medical evidence of record does not address whether or 
not said pathology exists or whether any such pathology is 
part and parcel of the service-connected left cheek scar.  On 
remand, the appellant must be afforded a medical examination 
that includes appropriate documentation of all aspects of the 
appellant's service-connected scars.

Finally, the appellant most recently underwent VA medical 
examinations for his various claimed disabilities in August 
2002 - more than five years ago.  Thus, current examinations 
are in order.

The medical evidence of record is insufficient for the Board 
to render a decision on the veteran's various claims and 
require a remand for further investigation by medical 
professionals as the Board is prohibited from substituting 
its own medical opinions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Further, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claims to reopen the previously 
disallowed service connection claims for 
a chronic cardiac disorder (including 
hypertension) and for left ear hearing 
loss, as well as each of the increased 
rating claims.  The notice letter should 
inform the veteran about the information 
and evidence that VA will seek to 
provide; the information and evidence the 
veteran is expected to provide; the 
notice letter should request or tell the 
veteran to provide any evidence in his 
possession that pertains to any one of 
his claims.  An appropriate period of 
time should be allowed for the appellant 
to respond and/or submit additional 
evidence.

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that any 
previously denied claim of entitlement to 
service connection is reopened and 
granted.  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant not already of record 
should be identified and obtained.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, who have treated 
him for any left ear hearing loss or 
claimed cardiac condition since service 
and for the duodenal ulcer/gastritis, 
right ankle, right hand fifth finger, 
pseudofolliculitis barbae (PFB), left 
cheek scar, right breast scar or pruritus 
ani, since 2002.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above development has been 
completed, the AMC/RO should arrange to 
have the appellant examined in order to 
determine the current status of his PFB, 
left cheek scar and right breast scar 
disabilities, including any joint, muscle 
or neurologic impairment due to any such 
disability.  These examinations are for 
the purpose of evaluating the nature, 
severity and extent of those service-
connected disabilities.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  All appropriate tests 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the reports.  The 
examiner(s) should comment on the nature 
and extent of each disability and 
describe all current left cheek and right 
breast pathology due to the service-
connected scars.

The examiner(s) should discuss the 
presence (including extent and severity) 
or absence of ulceration, exfoliation, 
itching, crusting, disfigurement, 
systemic or nervous manifestations, and 
exceptional repugnance due to the PFB and 
scar disabilities.  The shape, color, and 
extent, including a description of the 
size (width, length, depth) of each 
exposed and non-exposed affected area, 
for each area of service-connected skin 
disability should also be noted, as well 
as the degree of disfigurement.  The 
examiner(s) should note the percentage of 
the entire portion of the appellant's 
body and the percentage of the exposed 
areas of his body that are affected by 
his left cheek and right breast scars and 
by his pseudofolliculitis barbae.

The examiner(s) should also note the 
extent of the limitation of function of 
any affected body part, if any.  The 
examiner(s) should record whether the 
appellant is currently using medication 
for any skin disability and if so, the 
extent to which that condition is 
ameliorated thereby.  Also, the 
examiner(s) should note whether any one 
of these service-connected disabilities 
had required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the previous 12-month period.

If there is any muscle or nerve 
involvement, the examiner(s) should 
identify the particular muscle(s) and/or 
nerves(s) involved and explain how the 
scar residuals have affected the 
functioning of each identified muscle 
and/or nerve.

5.  After the above development has been 
completed, the AMC/RO should arrange for 
the appellant to undergo appropriate 
medical examinations in order to 
determine the current status of his 
duodenal ulcer/gastritis, right ankle, 
right hand fifth finger and pruritus ani 
disabilities.  These examinations are for 
the purpose of evaluating the nature, 
severity and extent of those service-
connected disabilities.  The claims file 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  All appropriate tests 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the reports.  The 
examiner(s) should comment on the nature 
and extent of all said disability.

6.  Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner or reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.

7.  Thereafter, the AMC/RO should 
determine whether the additional evidence 
submitted is new and material as to the 
issues of service connection for left ear 
hearing loss and any cardiac disorder, 
including hypertension.  In determining 
whether new and material evidence has 
been submitted, the AMC/RO should 
determine whether the evidence secured or 
presented since the last final decision 
(July 1993) is new and material when 
viewed in the context of all the 
evidence, both old and new, presuming the 
credibility of the new evidence.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); 
Justus v. Principi, 3 Vet. App. 510 
(1992).  

8.  If new and material evidence has been 
submitted, the AMC/RO should reopen the 
claim(s) and re-adjudicate it/them.  The 
re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, statutes and regulations.  

9  Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the veteran's remaining 
claims.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.321, 
4.40, 4.59; Esteban v. Brown, 6 Vet. App. 
259 (1994); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), and all 
pertinent versions of the Diagnostic 
Codes pertaining to scars.  

10.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


